 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   WILLIAMS C. OWENS,                                  Case No. 19cv0012-JAH (JLB)
12                                      Plaintiff,
                                                         ORDER GRANTING DEFENDANT’S
13   v.                                                  MOTION TO DISMISS (Doc. No. 4)
                                                         AND DENYING PLAINTIFF’S
14   RICHARD V. SPENCER,
                                                         MOTION FOR LEAVE TO AMEND
15                                   Defendant.          (Doc. No. 12)
16
17                                        INTRODUCTION
18         Pending before the Court is Defendant Richard V. Spencer’s (“Defendant”) Motion
19   to Dismiss (“Motion”) pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.
20   See Doc. No. 4. Plaintiff filed a response in opposition. See Doc. No. 7. The motion is
21   fully briefed. After careful review of the pleadings submitted by both parties, and for the
22   reasons set forth below, the Court GRANTS Defendant’s Motion, and Plaintiff’s
23   complaint (Doc. No. 1) is DISMISSED with prejudice. Plaintiff’s motion for leave to
24   file first amended complaint (Doc. No. 12) is DENIED as moot.
25                                       BACKGROUND
26         Plaintiff is a retired Marine Corps veteran. See Doc. No. 1. Defendant is the
27   Secretary for the Department of the Navy. Id. Plaintiff was removed from federal service
28   for misconduct on May 25, 2016. Doc. No. 4-1 at pg. 2. Plaintiff appealed this decision,

                                                     1
                                                                                19cv0012-JAH (JLB)
 1   and a Merit Systems Protection Board (“MSPB”) Administrative Judge affirmed the
 2   decision on November 21, 2017. Id. at pgs. 2-3. On January 3, 2019, Plaintiff filed the
 3   instant action against Defendant alleging (1) race discrimination in violation of Title VII;
 4   (2) disability discrimination; (3) age discrimination in violation of the ADEA; (4) hostile
 5   work environment; and (5) retaliation for prior EEO activity. See Doc. No. 1. On February
 6   13, 2019, Defendant filed the motion to dismiss pursuant to Rule 12(b)(6) of the Federal
 7   Rules of Civil Procedure for failure to state a claim. See Doc. No. 4. Plaintiff filed a
 8   motion for leave to file first amended complaint on April 12, 2019 and filed a response in
 9   opposition to Defendant’s motion to dismiss on April 15, 2019. See Doc. Nos. 6, 7. On
10   May 9, 2019, this Court GRANTED Plaintiff’s motion for leave to file a first amended
11   complaint and allowed Plaintiff to file a first amended complaint no later than May 15,
12   2019. See Doc. No. 10. To date, Plaintiff has not filed an amended complaint. Plaintiff
13   filed another motion for leave to file a first amended complaint on May 15, 2019. See Doc.
14   No. 12.
15                                           DISCUSSION
16      I.      Legal Standard
17              a. Rule 12(b)(6)
18           A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the complaint.
19   Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Dismissal is warranted under Rule
20   12(b)(6) where the complaint lacks a cognizable legal theory or fails to allege sufficient
21   facts to support a cognizable legal theory. Li v. Kerry, 710 F.3d 995, 999 (9th Cir. 2013).
22   “To survive a motion to dismiss, a complaint must contain sufficient factual matter,
23   accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,
24   556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570
25   (2007)). A claim is facially plausible when the factual allegations permit “the court to draw
26   the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal,
27   556 U.S. at 678. In other words, “the non-conclusory ‘factual content,’ and reasonable
28   inferences from that content, must be plausibly suggestive of a claim entitling the plaintiff

                                                    2
                                                                                     19cv0012-JAH (JLB)
 1   to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009) (citing Iqbal, 556
 2   U.S. at 678). “Determining whether a complaint states a plausible claim for relief will . . .
 3   be a context-specific task that requires the reviewing court to draw on its judicial
 4   experience and common sense.” Iqbal, 556 U.S. at 679.
 5            In reviewing a motion to dismiss under Rule 12(b)(6), a court must assume the truth
 6   of all factual allegations and construe the factual allegations in the light most favorable to
 7   the nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996).
 8   However, legal conclusions need not be taken as true merely because they are “cast in the
 9   form of factual allegations.” Ileto v. Glock Inc., 349 F.3d 1191, 1200 (9th Cir. 2003). “Nor
10   does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
11   enhancement.’” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557). The court may
12   consider facts alleged in the complaint, documents attached to the complaint, documents
13   relied upon but not attached to the complaint when authenticity is not contested, and
14   matters of which the court takes judicial notice. Lee v. City of Los Angeles, 250 F.3d 668,
15   688–89 (9th Cir. 2001). If a court determines that a complaint fails to state a claim, the
16   court should grant leave to amend unless it determines that the pleading could not possibly
17   be cured by the allegation of other facts. Doe v. United States, 58 F.3d 494, 497 (9th Cir.
18   1995).
19      II.      Analysis
20            Defendant argues that the instant action is the result of improper claim splitting.
21   Doc. No. 4-1 at pg. 4. Defendant asserts that “[t]he doctrine of claim splitting bars a party
22   from bringing claims arising from the same set of facts in successive actions, rather than
23   all at once.” Id. (citing United States v. Haytian Republic, 154 U.S. 118, 125 (1894)).
24   Defendant contends that the instant action involves “the same parties, same causes of
25   action, and largely the same facts” as the prior action. Id. at pg. 5. Defendant further
26   contends that in both the instant action and a prior case in front of this Court, Plaintiff
27   alleges that he was discriminated against due to the same physical conditions; complains
28   about being accused for the same things; and alleges in both cases “that he was subjected

                                                   3
                                                                                  19cv0012-JAH (JLB)
 1   to racial discrimination and retaliated against after exercising his First Amendment rights.”
 2   Id. Defendant argues that Plaintiff’s allegations all come from his dissatisfaction with his
 3   prior job and arise from the same nucleus of facts. Id.
 4         In response, Plaintiff contends that this case “has its own unique stand-alone
 5   allegation pertaining to issues of termination.” Doc. No. 7 at pg. 2. Plaintiff also contends
 6   that this case is not related to 18cv1796, which this Court dismissed on March 27, 2019.
 7   Id. Plaintiff argues that he did not engage in improper claim splitting because the four
 8   causes of action filed in this Court “differ significantly” and are not the same. Id. at pg. 6.
 9         The doctrine of claim splitting bars a party from subsequent litigation where the
10   “same controversy” exists.      Nakash v. Superior Court, 196 Cal.App.3d 59, 68, 241
11   Cal.Rptr. 578 (1987). The “main purpose behind the rule preventing claim splitting is ‘to
12   protect the defendant from being harassed by repetitive actions based on the same claim.’”
13   Clements v. Airport Authority of Washoe County, 69 F.3d 321, 328 (9th Cir. 1995). The
14   Ninth Circuit in In re International Nutronics, Inc., 28 F.3d 965 (9th Cir. 1994) set forth
15   the factors for considering “whether successive suits involve the same cause of action,”
16   including:
17         (1) whether rights or interests established in the prior judgment would be destroyed
               or impaired by prosecution of the second action; (2) whether substantially the
18
               same evidence is presented in the two actions; (3) whether the two suits involve
19             infringement of the same right; and (4) whether the two suits arise out of the same
               transactional nucleus of facts.”
20
21   Id. at 970 (citing to Clark v. Bear, Stearns & Co., 966 F.2d 1318, 1320 (9th Cir. 1992).
22   Although not one single factor is determinative of whether a successive suit would be
23   barred under res judicata principles, whether the “same transactional nucleus of facts”
24   exists is the most important factor in the analysis. Constantini v. Trans World Airlines,
25   681 F.2d 1199, 1202 (9th Cir. 1982). The Ninth Circuit uses a transaction test to determine
26   whether two suits share the same transactional nucleus of operative fact. Int’l Union v.
27   Karr, 994 F.2d 1426, 1429-30 (9th Cir. 1993). “Whether two events are part of the same
28   transaction or series depends on whether they are related to the same set of facts and

                                                   4
                                                                                   19cv0012-JAH (JLB)
 1   whether they could conveniently be tried together.” Western Sys., Inc. v. Ulloa, 958 F.2d
 2   864, 871 (9th Cir. 1992).
 3         As discussed, a district court is confined on a motion to dismiss to facts alleged in
 4   the complaint, documents attached to the complaint, documents relied upon but not
 5   attached to the complaint when authenticity is not contested, and matters of which the Court
 6   takes judicial notice. Lee, 250 F.3d at 688-89. In addition, attorney arguments cannot be
 7   offered as evidence in any proceeding, and therefore this Court cannot consider factual
 8   evidence that are only proffered by counsel, and not explicitly present in either the
 9   complaint or any document attached to the complaint. See Estrella v. Brandt, 682 F.2d
10   814, 820 (9th Cir. 1982) (arguments made in legal memoranda not evidence) (citing to
11   Flaherty v. Warehousemen Local 334, 574 F.2d 484, 486, fn. 2 (9th Cir. 1978).
12         The Court finds the instant action arises from the same set of nucleus facts as another
13   case involving the same parties, Case No. 18-cv-1796, previously before this Court. In
14   both cases, Plaintiff William Owens alleged race discrimination, disability discrimination,
15   age discrimination, and retaliation by the employer, against Defendant Richard V. Spencer.
16   In both cases, the gravamen of Plaintiff’s grievances center around his dissatisfaction with
17   his job. The Court finds that the filing of the instant action constitutes improper claim
18   splitting. See Nakash, 196 Cal.App.3d 59, 68, 241 Cal.Rptr. 578 (1987). Because this
19   Court found that Plaintiff’s complaint in Case No. 18-cv-1796 to be time-barred and
20   dismissed that case with prejudice, the Court also dismisses the instant action with
21   prejudice. See Schreiber Distributing Co. v. Serv-Well Furniture Co., 806 F.2d 1393, 1401
22   (9th Cir. 1986) (leave to amend, even if not requested, should be granted unless futile).
23   //
24   //
25   //
26   //
27   //
28   //

                                                  5
                                                                                 19cv0012-JAH (JLB)
 1                                    CONCLUSION
 2        Based on the foregoing reasons, the Court DISMISSES Plaintiff’s complaint with
 3   prejudice. IT IS FURTHER ORDERED that Plaintiff’s motion for leave to file first
 4   amended complaint (Doc. No. 12) is DENIED as moot.
 5        IT IS SO ORDERED.
 6   DATED: May 22, 2019
 7
 8                                           _________________________________
 9                                           JOHN A. HOUSTON
                                             United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             6
                                                                         19cv0012-JAH (JLB)
